BARKDULL, Judge,
dissenting.
I dissent and would make the rule absolute in prohibition, not only for the reasons expressed in the opinion found in Winn-Dixie Stores, Inc. v. Ferris, 408 So.2d 650 (Fla. 4th DCA 1981), but also because I do not think the several boards of county commissions in this state are empowered to create boards or commissions that can award civil relief in the form of compensatory damages or grant equity rights such as enjoyed between private litigants.1
“The judicial power shall be vested in a supreme court, district courts of appeal, circuit courts and county courts. No other courts may be established by the state, any political subdivision or any municipality.” Article V, Section 1, Constitution of the State of Florida as amended.

. Nor are the boards of county commissions authorized to increase the jurisdiction of the circuit court by ordinance. See Article V, Section 5(b) and 6(b), Constitution of the State of Florida, (1971) and Section 26.012(2)(b) and 34.-01(l)(b), Florida Statutes, (1983).